SHERAN, Chief Justice.
This is a pretrial appeal in a criminal prosecution charging defendant with burglary. The appeal was authorized by order of the district court certifying three issues as being so important or doubtful as to require a decision by this court. The main issue raised is whether the trial court erred in denying a defense motion to suppress defendant’s confession. If the court did not err in this, then it is clear that there is no merit to the other two issues. We hold that the district court did not err in denying the motion to suppress.
Minn.R.Crim.P. 29.02, subd. 4 authorizes the district court in a criminal prosecution to certify a question of law to the supreme court for pretrial determination if the question “in the opinion of the judge is so important or doubtful as to require a decision of the Supreme Court.” The responsibility for determining whether an issue merits certification is the trial court’s. It appears that the district court reluctantly certified the questions because of defense counsel’s firm belief that the issues certified were important and doubtful. We hold, however, that the trial court clearly did not err in denying the motion to suppress the confession, and accordingly the case is remanded for trial.
Remanded for trial.